Citation Nr: 1609744	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-32 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as a result of a service-connected disability and/or service in Southwest Asia.

2.  Entitlement to service connection for a left knee disability, to include as a result of a service-connected disability and/or service in Southwest Asia.

3.  Entitlement to service connection for a right foot disability, to include as a result of a service-connected disability and/or service in Southwest Asia.

4.  Entitlement to service connection for a left foot disability, to include as a result of a service-connected disability and/or service in Southwest Asia.

5.  Entitlement to service connection for a bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1990 to August 1993.  He served in Southwest Asia from September 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in March 2015.


FINDINGS OF FACT

1.  A low back disability was not manifest during active service nor was arthritis manifest within a year of discharge; and, the preponderance of the evidence fails to establish a present back disorder as a result of service, an undiagnosed illness or medically unexplained chronic multisymptom illness, or a service-connected disability.

2.  A left knee disability was not manifest during active service nor was arthritis manifest within a year of discharge; and, the preponderance of the evidence fails to establish a present left knee disorder as a result of service, an undiagnosed illness or medically unexplained chronic multisymptom illness, or a service-connected disability.

3.  A right foot disability was not manifest during active service nor was arthritis manifest within a year of discharge; and, the preponderance of the evidence fails to establish a present foot disorder as a result of service, an undiagnosed illness or medically unexplained chronic multisymptom illness, or a service-connected disability.

4.  A left foot disability was not manifest during active service nor was arthritis manifest within a year of discharge; and, the preponderance of the evidence fails to establish a present foot disorder as a result of service, an undiagnosed illness or medically unexplained chronic multisymptom illness, or a service-connected disability.

5.  A bilateral hearing loss disability was not manifest during active service nor was sensorineural hearing loss manifest within a year of discharge; and, the preponderance of the evidence fails to establish a present hearing loss disability as a result of service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated as a result of active service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  A left knee disability was not incurred or aggravated as a result of active service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  A right foot disability was not incurred or aggravated as a result of active service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4.  A left foot disability was not incurred or aggravated as a result of active service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

5.  A bilateral hearing loss disability for VA compensation purposes was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in August 2007 and April 2013.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  The development requested on remand has been substantially completed.  There is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  

VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  Noted means "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  "Clear and unmistakable evidence" is an "onerous" evidentiary standard requiring that the conclusion be "undebatable."  Cotant v. Principi, 17 Vet. App. 116 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).  The presumption of soundness attaches only where there has been an induction medical examination and where a disability for which service connection is sought was not detected at the time of such examination.  Crowe v. Brown, 7 Vet. App. 238 (1994).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during that active service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); 38 U.S.C.A. § 1153 (West 2014).

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Certain chronic diseases, such as sensorineural hearing loss and arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Sensorineural hearing loss and arthritis are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable to the issues of manifest sensorineural hearing loss and arthritis in the present case.

VA regulations also provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (effective before and after Oct. 16, 2012).  The Veteran in this case is shown to have served in Southwest Asia and these regulations are applicable to his claims.

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 (Aug. 3, 1998).  "The very essence of an undiagnosed illness is that there is no diagnosis."  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); see also Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117").  

Low Back, Left Knee, and Foot Claims

The Veteran contends that he experiences pain of the low back, left knee, and both feet as a result of an undiagnosed illness/medically unexplained chronic multisymptom illness.  Alternatively, he relates the disorders of these joints to his service connected right knee disability, to include as being related to an altered gait.  He further maintains that he has a left foot disorder as a result of an injury sustained during a boxing event in service.  

Service treatment records showing the Veteran sustained a right knee injury while running in September 1992.  A single notation on one of the reports on that date identified the involved joint as the left knee.  

Private treatment records dated in July 1997 noted the Veteran underwent surgical repair of the synovial membrane and extensor digitorus longus muscle and exostectomy of the little cuneiform bone in the left foot.  No opinion as to etiology was provided.

VA treatment records dated in November 2002 noted the Veteran reported a history of low back pain over the previous two weeks, possibly due to exercise overexertion, with no history of injury.  Examination revealed diffuse lower lumbar spine and left sacroiliac tenderness.  An assessment of low back pain and muscular spasm was provided.  An addendum report noted X-ray study of the lumbar spine revealed the vertebral bodies were well aligned and the disc spaces were preserved.  There was possible spondylolysis at L5.  Subsequent reports dated in 2003 noted continued low back pain.  

VA treatment records dated in December 2007 noted the Veteran complained of pain to the left third, fourth, and fifth toes after an injury at home the previous evening.  X-ray studies revealed no acute bony abnormalities of the left foot.  November 2008 X-ray studies revealed no acute bony, joint, or soft tissue abnormalities of the knees.  Private treatment records dated in October 2008 noted the Veteran reported exercising five days per week with 60 minutes of weight lifting and calisthenics.  

X-ray studies of the knees in May 2013 revealed mild bilateral tricompartmental degenerative joint disease.  An October 2013 X-ray examination of the lumbar spine revealed Grade I anterolisthesis of L5 on S1 vertebra.  No acute osseous abnormalities were present.  There were no definite radiographic abnormalities on X-ray studies of the feet, but it was noted that minimal pes planus may be present.

An October 2013 VA examination found arthritis of the lumbar spine and left knee and a foot disorder were not caused by the Veteran's service-connected right knee disability.  As rationale it was noted that the Veteran denied any medical evaluation or treatment of bilateral foot symptoms, and that a review of orthopedic literature revealed no credible, peer reviewed studies that support the contention that posttraumatic degenerative changes of a lower extremity joint may induce degenerative change of the affected or contralateral extremity or spine, even in the setting of leg length discrepancy.  The Veteran's current back and left leg conditions were found to be more likely due to chronic degenerative changes associated with aging.  

VA examinations in June 2015 included diagnoses of spondylolisthesis at L5-S1 with bilateral L5 spondylosis, bilateral degenerative arthritis of the knees, and bilateral flat foot (pes planus).  As to the low back disability, it was noted that the Veteran reported the onset of low back pain in 1991 which he attributed to lifting heavy ordnance during active service.  The examiner noted there was no record of an evaluation or treatment for a back condition during active service, and that as the Veteran had no history of a significant back injury his spondylolisthesis at L5-S1 was most likely degenerative in nature.  It was explained that spondylolisthesis is an anatomic slippage of one vertebra relative to another and is caused by degenerative changes of the facet joints and discs.  It was noted to be a result of aging and not the result of an abnormal gait or other changes in mechanics secondary to the service-connected right knee condition.  The examiner, therefore, found it was less likely that the Veteran's low back condition had its onset in service or was otherwise etiologically related to active service, less likely caused or aggravated by or due to his service-connected right knee condition, to include an altered gait, and less likely represented an undiagnosed illness or a chronic multi-symptom illness.

As to the left knee degenerative arthritis disability, the examiner noted the Veteran reported the onset of right knee pain during active service which was attributed to chondromalacia patella and which ultimately resulted in his leaving service.  He also reported that the left knee began to be painful during service, but that he did not seek evaluation or treatment at that time.  He stated that he limped, but reported that the limp may affect either knee.  It was noted that service connection was established for right knee chondromalacia patella and that radiographic studies revealed degenerative changes bilaterally.  The examiner found, in essence, that his degenerative disease was the result of normal aging.  He did have an antalgic gait, which on observation revealed that he unloads the right knee.  The degenerative changes in the knees represented anatomic changes in the bones and cartilages, and it was noted that the findings in the knees were comparable and reflected the same aging process.  It was further noted that the medical literature did not reflect a tendency for degenerative changes in one joint to result in similar changes in the contralateral joint.  The degenerative arthritis was also noted to be a diagnosed condition.  The examiner, therefore, found it was less likely that the Veteran's left knee condition had its onset in service or was otherwise etiologically related to active service, less likely caused or aggravated by or due to his service-connected right knee condition, to include an altered gait, and less likely represented an undiagnosed illness or a chronic multi-symptom illness.

As to the foot disabilities, it was noted the Veteran reported pain in the left ankle and foot which he attributed to an injury sustained while boxing during active service in November 1991.  He stated he did not seek evaluation or treatment at the time of the injury in service and specifically denied any pain or disability affecting the right foot.  The examiner noted that there was no evidence of an evaluation or treatment for a foot condition during active service, and that it was unlikely that the Veteran's pes planus is related to any specific injury even if one were documented.  It was further noted that the exostosis described in the operative report was likely degenerative in nature and did not reflect any effect of the Veteran's knee condition or gait alteration.  The examiner, therefore, found it was less likely that the Veteran's foot condition had its onset in service or was otherwise etiologically related to active service, less likely caused or aggravated by or due to his service-connected right knee condition, to include an altered gait, and less likely represented an undiagnosed illness or a chronic multi-symptom illness.

Based upon the evidence of record, the Board finds that low back, left knee, left foot, and right foot disabilities were not manifest during active service nor was arthritis manifest within a year of discharge.  Arthritis to the back, left knee, or feet is not shown to have been manifest within one year of his separation from active service nor for many years after service.  The preponderance of the evidence also fails to establish a present foot disorder as a result of service, an undiagnosed illness or medically unexplained chronic multisymptom illness, or a service-connected disability.  


As the Veteran's chronic back, knee, and foot symptoms have been attributed to known clinical diagnoses, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98; Stankevich, 19 Vet. App. at 472; Gutierrez, 19 Vet. App. at 10.  The Board further finds that the single notation on a September 1992 service treatment report identifying the involved joint as to the left knee was erroneous.  The overall evidence clearly shows that the injury and treatment at that time involved the right knee.  Nor does the Veteran claimed to have received treatment in service of a left knee disorder.  

The opinions of the June 2015 VA examiner are found to be persuasive.  The examiner is shown to have reviewed of the evidence of record and the evidence as to the Veteran's history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Veteran's claimed history of low back, left knee, and left foot injuries in service and continued symptomatology since service are found to be inconsistent with the evidence of record.  Emphasis is placed on the fact that he denied having sought any treatment for such injuries in service, that records show he was engaged in physically demanding exercise and occupational activities after service, and that there is no record of complaints, treatment, or diagnosis for many years after his service discharge.  Significantly, post-service treatment records dated in July 1997 and November 2002 do not indicate any foot or back symptoms manifest at that time were related to service.  The Veteran's statements as to having had low back, left knee, and foot symptoms that continued after service are not credible.  In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

Consideration has been given to the Veteran's personal assertion that that his present low back, left knee, and foot disorders are related to active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Arthritis, pes planus, and chronic spine disabilities are not conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, and the evidence shows that specific criteria are required to properly assess and diagnose such disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report symptoms such as pain, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  His lay opinion is also outweighed by the medical opinions of record.  

In conclusion, the Board finds that service connection for low back, left knee, and foot disabilities are not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against these claims. 

Hearing Loss Claim

The Veteran contends that he has hearing loss as the result of in-service noise exposure in his duties in service, to include in proximity to aircraft.  Service treatment records show his January 1990 enlistment examination audiological evaluation revealed, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
25
30
35
25
55

On audiological evaluation in March 1990, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
10
5
10
5
25

On audiological evaluation in July 1991, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
10
LEFT
10
5
10
5
25

On audiological evaluation in February 1992, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
20
LEFT
5
5
10
10
30

VA treatment records dated in February 2004 report noted the Veteran complained of decreased right ear hearing after quickly ascending while deep sea diving.  Examination of the right ear revealed dried blood.  The tympanic membrane was not clearly visible.  The diagnoses included ear trauma and acute onset sensorineural hearing loss.  

On VA audiological evaluation on February 10, 2004, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
65
75
LEFT
0
5
20
60
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The examiner noted the results suggested severe bilateral high frequency sensorineural hearing loss.  

On VA audiological evaluation on February 24, 2004, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
65
75
LEFT
5
0
15
60
15

The examiner provided diagnoses of bilateral moderate to severe high frequency sensorineural hearing loss.  It was noted that the Veteran he believed he had a hearing loss before his diving incident from his military service in Southwest Asia.  No opinion as to etiology was provided.

VA treatment records dated in April 2010 include an audiology report noting the Veteran complained of difficulty understanding speech well.  It was noted he reported having damage to the ears secondary to diving with no residual symptoms.  The diagnoses included normal sloping to severe right ear sensorineural hearing loss and normal sloping to severe to profound left ear sensorineural hearing loss.  

On VA authorized audiological evaluation in June 2015, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
80
85
LEFT
15
15
45
80
85

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  The examiner found that right and left ear hearing loss were not likely caused by or a result of an event in military service.  It was noted that the Veteran reported noise exposure from loading aircraft during service and having had hearing problems since service.  The examiner found that service records suggested a mild right ear hearing loss at 6,000 Hertz (Hz) and a significant left ear hearing loss at 4,000 to 6,000 Hz prior to exposure to hazardous noise after reporting for duty with no significant threshold shift on testing from 1990 to 1992.  It was further noted that, although there was no separation examination or audiogram within his last year of service, it was not unreasonable to surmise that if no significant hearing changes occurred from 1990 to 1992 which included service in Southwest Asia no hearing changes would have occurred during the remainder of his military duties in supply.  

Concerning the possible delayed effect of noise exposure on hearing, the examiner noted an Institute of Medicine (IOM) study entitled "Noise and Military Service-Implications for Hearing Loss and Tinnitus" (2006) concluded that there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  The examiner found that although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it was unlikely that such delayed effects occur.

Based upon the evidence of record, the Board finds that a bilateral hearing loss disability for VA compensation purposes was not manifest during active service or withing a year of service discharge.  The preponderance of the evidence likewise fails to establish a present hearing loss disability as a result of service.  

The Board acknowledges that the Veteran's January 1990 enlistment examination included audiology test findings indicative of left ear hearing loss.  Such would raise the question of whether the Veteran had preexisting hearing loss of the left ear.  However, hearing loss was neither identified nor diagnosed.  This is significant because the overall evidence including several audiology reports created during service are persuasive that he had no permanent left ear hearing loss disability upon enlistment nor manifest during active service.  The finding at an enlistment was an anomaly and did not serve to rebut the presumption of soundness.    

The Veteran's noise exposure, to some extent, during active service is conceded.  However, the Board finds that the June 2015 VA examiner's opinion that his current hearing loss was not likely caused by or a result of an event in military service is persuasive.  The examiner is shown to have adequately considered the credible evidence of record, to include the Veteran's lay history.

Consideration has also been given to the statements provided by the Veteran that he first notice hearing problems in service and that they had persisted after service.  That history is found to be not credible.  There is no treatment record of any post-service hearing problems prior to the Veteran's deep sea diving incident in 2004.  Additionally, his statements as to having experienced hearing loss as a result of his duties in Southwest Asia are found to be inconsistent with the June 2015 VA examiner's opinion that audiology findings during the period from 1990 to 1992 revealed no significant hearing acuity threshold shift.  The examiner also provided adequate rationale for the provided opinion that it was unlikely that the Veteran had hearing loss as a result of the delayed effects of in-service noise exposure.

The Board acknowledges that the Veteran is competent to report symptoms such as decreased hearing, but that he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  The lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for bilateral hearing loss is not warranted.  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a low back disability, to include as a result of a service-connected disability and/or service in Southwest Asia, is denied.

Entitlement to service connection for a left knee disability, to include as a result of a service-connected disability and/or service in Southwest Asia, is denied.

Entitlement to service connection for a right foot disability, to include as a result of a service-connected disability and/or service in Southwest Asia, is denied.

Entitlement to service connection for a left foot disability, to include as a result of a service-connected disability and/or service in Southwest Asia, is denied.

Entitlement to service connection for a bilateral hearing loss is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


